     Case 2:19-cv-11333-GAD-APP ECF No. 1 filed 05/07/19   PageID.1   Page 1 of 9



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TRUSTEES OF PLUMBERS LOCAL 98 DEFINED
BENEFIT PENSION FUND, PLUMBERS LOCAL 98
DEFINED CONTRIBUTION FUND, PLUMBERS
LOCAL 98 INSURANCE FUND, PLUMBERS LOCAL
98 SUB TRUST FUND, PLUMBERS LOCAL 98
RETIREE BENEFIT FUND, PIPEFITTERS LOCAL
636 DEFINED BENEFIT PENSION FUND, PIPEFITTERS
LOCAL 636 DEFINED CONTRIBUTION FUND,
PIPEFITTERS 636 INSURANCE FUND, PIPEFITTERS
LOCAL 636 DEFINED CONTRIBUTION RETIREMENT
TRUST & PLAN, PIPEFITTERS LOCAL 636
SUPPLEMENTAL UNEMPLOYMENT BENEFIT FUND,
PIPEFITTERS LOCAL 636 VACATION & HOLIDAY
FUND, PIPEFITTERS LOCAL 636 RETIREE AND WIDOW
BENEFIT FUND, METRO-DETROIT PLUMBING INDUSTRY
TRAINING TRUST and JOINT ADMINISTRATIVE
COMMITTEE OF THE PLUMBING & PIPEFITTING
INDUSTRY IN THE DETROIT AREA,

       Plaintiffs,                                   Case No.: 19-cv-
                                                     Hon.
v.

WATSON BROS. COMPANY, a Michigan
Corporation, JAMES C. WATSON, DEBORAH I.
WATSON and THOMAS MCTAGGART, Individually,
       Defendants.

DAVID J. SELWOCKI (P51375)
Sullivan, Ward, Asher & Patton, P.C.
Attorneys for Plaintiffs
25800 Northwestern Hwy., Suite 1000
Southfield MI 48075
(248) 746-0700 phone/(248) 746-2760 fax
dselwocki@swappc.com

                                  COMPLAINT
    Case 2:19-cv-11333-GAD-APP ECF No. 1 filed 05/07/19   PageID.2   Page 2 of 9



      NOW COME the above-named Plaintiffs, by and through their attorneys,

SULLIVAN, WARD, ASHER & PATTON, P.C., and for their Complaint against

Defendants WATSON BROS. COMPANY, a Michigan corporation, JAMES C.

WATSON, DEBORAH I. WATSON, and THOMAS MCTAGGART, Individually,

state as follows:

      1.     Plaintiffs are the Trustees of the PLUMBERS LOCAL 98 DEFINED

BENEFIT PENSION FUND, PLUMBERS LOCAL 98 DEFINED CONTRIBUTION

FUND, PLUMBERS LOCAL 98 INSURANCE FUND, PLUMBERS LOCAL 98 SUB

TRUST FUND, PLUMBERS LOCAL 98 RETIREE BENEFIT FUND, PIPEFITTERS

LOCAL 636 DEFINED BENEFIT PENSION FUND, PIPEFITTERS LOCAL 636

DEFINED CONTRIBUTION FUND, PIPEFITTERS LOCAL 636 INSURANCE

FUND, PIPEFITTERS LOCAL 636 DEFINED CONTRIBUTION RETIREMENT

TRUST       &       PLAN,   PIPEFITTERS      LOCAL        636   SUPPLEMENTAL

UNEMPLOYMENT BENEFIT FUND, PIPEFITTERS LOCAL 636 VACATION &

HOLIDAY FUND, PIPEFITTERS LOCAL 636 RETIREE AND WIDOW BENEFIT

FUND, METRO-DETROIT PLUMBING INDUSTRY TRAINING TRUST and JOINT

ADMINISTRATIVE COMMITTEE OF THE PLUMBING & PIPEFITTING

INDUSTRY IN THE DETROIT AREA (hereinafter referred to as "FUNDS"). The

Funds are Trust Funds established and administered pursuant to Section 302 of the

Labor Management Relations Act (hereinafter referred to as “LMRA”), 29 USC §186;

and the Employee Retirement Income Security Act of 1974 (hereinafter referred to as

                                        2
    Case 2:19-cv-11333-GAD-APP ECF No. 1 filed 05/07/19         PageID.3   Page 3 of 9



“ERISA”), 29 USC §1001 et seq., with administrative offices in the City of Troy,

Oakland County, Michigan.

      2.     Defendant, WATSON BROS. COMPANY, is a Michigan corporation,

with its principal offices in the State of Michigan (hereinafter “WATSON BROS.”).

      3.     Defendants JAMES C. WATSON, DEBORAH I. WATSON and

THOMAS MCTAGGART (hereinafter “Individual Defendants”) are individuals who

are the principal owners and/or officers of WATSON BROS.                   The Individual

Defendants are responsible for running the day-to-day operations of WATSON BROS

and are responsible for all its decisions pertaining to the payment of contributions to the

Funds, including decisions whether to pay contributions.

      4.     The Individual Defendants are an employer or agents of an employer

engaged in commerce and in an industry or activity affecting commerce as defined in

§501(1) and (3) of the LMRA, 29 USC §142(1) and (3), and within the meaning of

§301(A) of the LMRA, 29 USC §185(A), or the agents acting in the interest of such an

employer as defined in §501(3) of the LMRA, 29 USC §142(3).                The Individual

Defendants are employers within the meaning of §3(5) of ERISA, 29 USC §1002(5),

and are thus obligated to make contributions to a multi-employer Plan within the

meaning of 29 USC §1145.

      5.     The Plaintiffs administer the FUNDS pursuant to the terms and provisions

of their respective Agreements and Declarations of Trust. The FUNDS have been

established pursuant to a Collective Bargaining Agreement heretofore entered into

                                            3
    Case 2:19-cv-11333-GAD-APP ECF No. 1 filed 05/07/19        PageID.4   Page 4 of 9



between Local No. 98 and Local No. 636 (hereinafter referred to as the “Unions”), and

certain Employers and Employer Associations, whose members employ members of the

Unions, and are required to be maintained and administered in accordance with the

provisions of the LMRA, ERISA and other applicable state and federal laws.

      6.      At all times relevant hereto, Defendant WATSON BROS., was signatory to

Collective Bargaining Agreements with the Local 98 and Local 636 Unions.

      7.      The FUNDS are third-party beneficiaries of the Collective Bargaining

Agreements.

      8.      Pursuant to the terms and provisions of the Collective Bargaining

Agreements between WATSON BROS., and the UNIONS, WATSON BROS., agreed

to pay, in addition to wages, employee fringe benefit contributions to the FUNDS for

each employee employed by WATSON BROS., and covered by the Agreement.

      9.      That pursuant to the provisions of the plan and trust documents for the

FUNDS, contributions become vested plan assets on the date in which they are due.

      10.     That pursuant to the Collective Bargaining Agreements, Defendant

WATSON BROS., is required to make fringe benefit contribution payments to be

remitted with the standard contribution form no later than the 15th day of the month

following the month in which the hours were worked.

      11.     That pursuant to the Collective Bargaining Agreements, when such

submission of payments and contributions are not timely made, the signatory employer

is charged with liquidated damages and the costs of collection and attorney fees.

                                            4
    Case 2:19-cv-11333-GAD-APP ECF No. 1 filed 05/07/19        PageID.5   Page 5 of 9



      12.    That pursuant to the Collective Bargaining Agreements and in accordance

with the Agreement and Declaration of Trust for each of the FUNDS, the Trustees

acting thereunder are authorized and empowered to examine and copy the payroll

records and books of a signatory employer to permit such Trustees to determine whether

such an employer is making full payments as required under the Collective Bargaining

Agreement.

      13.    That Plaintiffs are entitled as a matter of law to enforce collection of such

delinquent fringe benefits pursuant to 29 USC §1132(g)(2) and Section 1145.

      14.    This court has jurisdiction pursuant to Section 301 of the LMRA, 29 USC

§185, this being an action arising out of a Collective Bargaining Agreement between the

labor organization and an employer. Jurisdiction and venue are also proper pursuant to

29 USC §1132(e).

   COUNT I – Breach of Collective Bargaining Agreements and 29 USC §1145

      15.    Plaintiffs hereby incorporate and adopt by reference paragraphs 1 through

14 above as though fully set forth herein.

      16.    That notwithstanding its contractual obligations, WATSON BROS., has

failed and refused to pay its obligations, therefore violating the Collective Bargaining

Agreements and various provisions of ERISA, including but not limited to 29 USC

§1145.




                                             5
    Case 2:19-cv-11333-GAD-APP ECF No. 1 filed 05/07/19          PageID.6   Page 6 of 9



          17.   That notwithstanding its contractual obligations, WATSON BROS., has

failed and refused to permit an audit as requested, therefore violating the Collective

Bargaining Agreements.

          18.   By the above described omissions and breaches of the Collective

Bargaining Agreements by Defendants, the Trustees of the FUNDS have been

prevented from discharging their duties as permitted by the parties’ CBAs and the

associated trust documents for each of the FUNDS.

          19.   Plaintiffs are without adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless Defendants are ordered to

specifically perform all obligations on Defendants’ part required to be performed under

the Collective Bargaining Agreement and are restrained from continuing to refuse to

perform as thereunder required.

          WHEREFORE, Plaintiffs request that this Honorable Court grant the following

relief:

          A.    Order an injunction against Defendants restraining them from continuing
                violations of the Collective Bargaining Agreements as set forth above;

          B.    Enter an Order that Defendant WATSON BROS. COMPANY open its
                books and records for a complete payroll audit;

          C.    Enter a Judgment in favor of Plaintiffs against Defendants WATSON
                BROS. COMPANY, JAMES C. WATSON, DEBORAH I. WATSON and
                THOMAS MCTAGGART for all unpaid fringe benefit contributions,
                including those set forth in the above ordered audit, together with any
                liquidated damages thereon, accumulated interest, actual attorney fees,
                court costs, audit and other collection costs, and all of the mandates of 29


                                              6
    Case 2:19-cv-11333-GAD-APP ECF No. 1 filed 05/07/19           PageID.7   Page 7 of 9



                USC §1132(g)(2), and other sums as may become due to the FUNDS
                during the pendency of this action;

          D.    Enter an Order that jurisdiction of this matter be retained pending
                compliance with the Court’s Orders; and

          E.    Any such other further or different relief as may be just and equitable under
                the circumstances.

 COUNT II – Breach of Fiduciary Duties of James C. Watson, Deborah I. Watson
                          and Thomas McTaggart

          20.   Plaintiffs hereby incorporate and adopt by reference paragraphs 1 through

19 above as though fully set forth herein.

          21.   The Individual Defendants are fiduciaries with respect to the various fringe

benefit plans within the meaning of ERISA, 29 USC §1002(21)(A) in that they

exercised discretionary authority or control respecting management or disposition of the

assets of the plans.

          22.   By engaging in the acts and omissions described, the Individual Defendants

have breached their fiduciary duties regarding the FUNDS within the meaning of 29

USC §1104(a)(1)(A).

          23.   The Individual Defendants are personally liable based on breaching their

fiduciary duties pursuant to 29 USC §1109(a).

          WHEREFORE, Plaintiffs request that this Honorable Court grant the following

relief:

          A.    Order an injunction against Defendants restraining them from continuing
                violations of the Collective Bargaining Agreements as set forth above;


                                               7
    Case 2:19-cv-11333-GAD-APP ECF No. 1 filed 05/07/19        PageID.8   Page 8 of 9



      B.     Enter an Order that Defendant WATSON BROS. COMPANY open its
             books and records for a complete payroll audit;

      C.     Enter a Judgment in favor of Plaintiffs against Defendants WATSON
             BROS. COMPANY, JAMES C. WATSON, DEBORAH I. WATSON and
             THOMAS MCTAGGART for all unpaid fringe benefit contributions,
             including those set forth in the above ordered audit, together with any
             liquidated damages thereon, accumulated interest, actual attorney fees,
             court costs, audit and other collection costs, and all of the mandates of 29
             USC §1132(g)(2), and other sums as may become due to the FUNDS
             during the pendency of this action;

      D.     Enter an Order that jurisdiction of this matter be retained pending
             compliance with the Court’s Orders; and

      E.     Any such other further or different relief as may be just and equitable under
             the circumstances.

            COUNT III – BUILDER’S TRUST FUND ACT VIOLATIONS

      24.    Plaintiffs hereby incorporate and adopt by reference paragraphs 1 through

23 above as though fully set forth herein.

      25.    The corporate Defendant was to hold fringe benefit contributions owed to

the FUNDS in trust pursuant to the Michigan Builders’ Trust Fund Act, MCLA

§570.151-153.

      26.    The Individual Defendants are the parties responsible for running the day-

to-day activities of the corporate Defendant and making all of the decisions regarding

monies to be held in trust for the FUNDS.

      27.    Based on the Defendants’ failure to appropriately pay fringe benefit

contributions to the FUNDS, the Defendants have violated the Michigan Builders’ Trust

Fund Act.

                                             8
     Case 2:19-cv-11333-GAD-APP ECF No. 1 filed 05/07/19           PageID.9   Page 9 of 9



          WHEREFORE, Plaintiffs request that this Honorable Court grant the following

relief:

          A.   Order an injunction against Defendants restraining them from continuing
               violations of the Collective Bargaining Agreements as set forth above;

          B.   Enter an Order that Defendant WATSON BROS. COMPANY open its
               books and records for a complete payroll audit;

          C.   Enter a Judgment in favor of Plaintiffs against Defendants WATSON
               BROS. COMPANY, JAMES C. WATSON, DEBORAH I. WATSON and
               THOMAS MCTAGGART for all unpaid fringe benefit contributions,
               including those set forth in the above ordered audit, together with any
               liquidated damages thereon, accumulated interest, actual attorney fees,
               court costs, audit and other collection costs and other sums as may become
               due to the FUNDS during the pendency of this action;

          D.   Enter an Order that jurisdiction of this matter be retained pending
               compliance with the Court’s Orders; and

          E.   Any such other further or different relief as may be just and equitable under
               the circumstances.

                                         Respectfully submitted,

                                         /s/David J. Selwocki
                                         Sullivan, Ward, Asher & Patton, P.C.
                                         Attorney for Plaintiffs
                                         25800 Northwestern Highway, Suite 1000
                                         Southfield, MI 48075
                                         (248) 746-0700
                                         dselwocki@swappc.com
Dated: May 7, 2019                       P51375
W2296915.DOC




                                              9
